Citation Nr: 0822742	
Decision Date: 07/07/08    Archive Date: 07/17/08

DOCKET NO.  04-09 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for chronic ear 
infections.

3.  Entitlement to service connection for pseudofolliculitis 
barbae.

4.  Entitlement to service connection residuals of a left 
second finger fracture.

5.  Entitlement to service connection for residuals of a 
right third finger injury.

6.  Entitlement to service connection for shin splints, left 
leg.

7.  Entitlement to service connection for shin splints, right 
leg.

8.  Entitlement to service connection for a left ankle 
disability.  

9.  Entitlement to service connection for tendonitis of the 
right ankle.

10.  Entitlement to service connection for an eye disability.

11.  Entitlement to an initial compensable evaluation for 
left ear hearing loss

12.  Entitlement to an initial compensable evaluation for 
allergic rhinitis.

13.  Entitlement to an initial compensable evaluation for 
lumbar strain prior to May 19, 2003 and in excess of 10 
percent since May 19, 2003.

14.  Entitlement to a compensable evaluation based upon 
multiple noncompensable service-connected disabilities from 
June 9, 2002 to May 18, 2003. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from June 1992 to June 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In an October 2007 rating decision, the RO increased the 
rating for the veteran's service-connected lumbar spine 
disorder to 10 percent, with an effective date of May 19, 
2003.  Because this increase did not constitute a full grants 
of the benefits sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The record reflects that the veteran was scheduled for a 
Travel Board hearing before a Veterans Law Judge in January 
2008, but he cancelled the hearing.

In January 2008, the veteran submitted additional private 
medical evidence to the Board with a waiver of initial RO 
consideration of the evidence.

The issues of entitlement to service connection for an eye 
disability and increased initial ratings for left ear hearing 
loss, allergic rhinitis, and lumbar strain are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's current level of hearing acuity in the 
right ear does not constitute a disability for which service 
connection can be granted under applicable VA regulations.

2.  The veteran does not have chronic ear infections that are 
related to active service.

3.  The veteran does not have pseudofolliculitis barbae that 
is related to active service.

4.  The veteran does not have residuals of a left second 
finger fracture that are related to active service.

5.  The veteran does not have residuals of a right third 
finger injury that are related to active service.

6.  The veteran does not have shin splints of the left leg 
that are related to active service.

7.  The veteran does not have shin splints of the right leg 
that are related to active service.

8.  The veteran does not have a left ankle disability that is 
related to active service. 

9.  Tendonitis of the right ankle was manifested in service 
and is attributable to service.


CONCLUSIONS OF LAW

1.  Service connection for right ear hearing loss is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

2.  Service connection for chronic ear infections is not 
established.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007).  

3.  Service connection for pseudofolliculitis barbae is not 
established.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007).  

4.  Service connection for residuals of a right third finger 
injury is not established.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2007).  

5.  Service connection for shin splints of the left leg is 
not established.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007).  

6.  Service connection for shin splints of the right leg is 
not established.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007).  

7.  Service connection for a left ankle disability is not 
established.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007).  

8.  Service connection for residuals of a left second finger 
fracture is not established.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2007).  

9.  Tendonitis of the right ankle was incurred in service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

In this decision, the Board grants service connection for 
tendonitis of the right ankle which represents a complete 
grant of the benefit sought on appeal.  See Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  Thus, no discussion of VA's duties to 
notify and assist is required with respect to this issue.

With regard to the other service connection issues on appeal, 
complete VCAA-compliant notice was sent in January and March 
2006 and the claims were readjudicated in an October 2007 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence and afforded the veteran physical 
examinations.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Service Connection-General Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service during peacetime.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2007).  
Sensorineural hearing loss is included as among the specified 
chronic diseases subject to presumptive service connection.  
38 C.F.R. § 3.309(a) (2007).

Right Ear Hearing Loss

Service treatment records reveal no complaints of or 
treatment for right ear hearing loss.

The veteran underwent a VA (QTC) audiological examination in 
March 2002.  Audiometric testing revealed pure tone 
thresholds at 500, 1000, 2000, 3000, and 4000 Hertz as 10, 
10, 0, 0, and 5, in the right ear with speech recognition 
scores at 100 percent.  Right ear hearing loss was not 
diagnosed.   

For VA purposes, impaired hearing is deemed to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385 (2007); see also Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).

Neither the service treatment records or current VA 
examination shows that the veteran has a right ear hearing 
loss disability that meets the criteria set forth in 
38 C.F.R. § 3.385.  Therefore, the veteran's claim for 
service-connected disability benefits for right ear hearing 
loss cannot be granted.

Chronic Ear Infections

The service treatment records show that in March 1998, the 
veteran was diagnosed as having otitis externa and otitis 
media.

On VA (QTC) audiological examination in March 2002, the 
veteran reported that he had a bout of left otitis externa 
which cleared with eardrops.  Examination of the eardrums 
showed that they were intact and mobile.  There was no 
evidence of a chronic ear infection. 

The veteran's service treatment records document diagnoses of 
otitis externa and otitis media on one occasion.  The 
condition appeared to have resolved with no follow-up 
treatment.  Apart from the veteran's own reference to 
suffering from a bout of otitis externa on current VA 
examination, there is no other evidence of current ear 
infections.

The Board concludes that service connection for chronic ear 
infections is not warranted because there is no evidence of a 
current disability.  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Pseudofolliculitis Barbae

Service treatment records show that in January 1993, the 
veteran was noted to have shaving irritation.

On VA examination in March 2002, examination of the skin 
revealed no lesions, infections or rashes.  The examiner 
noted a history of pseudofolliculitis barbae.  The veteran 
was advised not to shave. 

Apart from the VA examiner's reference to a history of 
pseudofolliculitis barbae, there is no evidence of a current 
diagnosis of the disorder.  A claim for service connection 
for a disability must be accompanied, at a minimum, by 
medical evidence that establishes that the claimant currently 
has the claimed disability.  Absent proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).   

The veteran's claim of service connection for 
pseudofolliculitis barbae has not been substantiated and must 
be denied.

Left Second Finger Fracture

The veteran's service treatment records show that in 
September 1997, he was treated for a fracture of the index 
finger of the left hand.  Subsequent treatment records showed 
no follow-up treatment, complaints or residual disability.  

On VA examination in July 2006, the examiner concluded that 
the veteran had a history of left index finger trauma with no 
residuals.

Although the veteran's service treatment records show a 
fracture of the index finger of the left hand, there is no 
evidence that there is a current residual disability from 
that fracture.  Thus, the Board must conclude that there is 
no evidence of a current left index finger disability that is 
related to service.

The Board notes that in an April 2008 Appellant's Brief, the 
veteran's representative stated that this issue should be 
remanded for further development.  As noted above, a VA 
examiner, who reviewed the veteran's claims folder and 
conducted a thorough physical examination, clearly concluded 
that the veteran did not have a current left index finger 
disability.  As there is no medical evidence to the contrary, 
a remand for further medical opinion is not warranted.  

Residuals of a Right Third Finger Injury

In a July 1992 report of medical history upon service entry, 
the examiner noted that the veteran had a history of fracture 
of the right third finger with residual decreased range of 
motion 

On VA examination in March 2002, it was noted that the right 
third finger fracture had healed.  The examiner reported that 
the appearance of the index, middle, ring and little finger 
joints was normal.  

In light of the foregoing, the Board must deny the veteran's 
claim.  The medical evidence in this case does not indicate 
that the veteran currently has any residuals of a right third 
finger injury.  Without a current diagnosis, a claim for 
entitlement to service connection for this condition cannot 
be sustained.  The veteran's claim of service connection for 
residuals of a right third finger injury is denied.

Shin Splints, Left and Right Leg

The veteran's service treatment records show that in November 
1993, bilateral shin splints were diagnosed and treated.  X-
rays revealed a normal right and left tibia and fibula.  In 
December 1994, the veteran complained of pain in the 
bilateral shins for the previous 18 months and was diagnosed 
as having shin splints.  In February 2000, it was noted that 
the shin splints issue was unresolved.  

On VA examination in March 2002, the examiner determined that 
there were no objective findings to support a diagnosis of 
bilateral shin splints.

Although the veteran was diagnosed as having shin splints at 
different times during service, there is no current medical 
evidence of a shin splint disability of either leg.  
Accordingly, service connection for shin splints of the right 
leg and left leg must be denied.

Left Ankle 

The veteran's service treatment records show that in January 
1993, he complained of bilateral ankle pain with cracking 
noises.  Examination of the ankles revealed no deformities 
and full range of motion with clicks.  Drawer sign was 
negative.  A diagnosis was not provided. 

On VA examination in March 2002, the examiner concluded that 
there were no objective findings to support a diagnosis of 
any left ankle disability.  Because there is no evidence of a 
current left ankle disability, service connection is not 
warranted. 

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Right Ankle

The veteran's service treatment records show that in January 
1993, he complained of bilateral ankle pain with cracking 
noises.  Examination of the ankles revealed no deformities 
and full range of motion with clicks.  Drawer sign was 
negative.  A diagnosis was not provided. 

On VA examination in March 2002 the examiner noted objective 
findings of palpatory compression pains and slight tenderness 
to palpation.  The veteran was diagnosed as having tendonitis 
of the right ankle.  

Based on a review of the evidence, the Board finds that the 
evidence supports a grant of service connection for 
tendonitis of the right ankle.  The veteran is shown to have 
complained of right ankle pain during service.  Most 
significantly, he was diagnosed as having tendonitis of the 
right ankle on VA examination in March 2002 when he was still 
in active duty.  There is no evidence of record to refute 
this finding of tendonitis of the right ankle shown to have 
taken place in service.

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for tendonitis of the 
right ankle is granted.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Service connection for right ear hearing loss is denied.

Service connection for chronic ear infections is denied.

Service connection for pseudofolliculitis barbae is denied.

Service connection for residuals of a right third finger 
injury is denied.

Service connection for shin splints of the left leg is 
denied.

Service connection for shin splints of the right leg is 
denied.

Service connection for a left ankle disability is denied.

Service connection for residuals of a left second finger 
fracture is denied.

Service connection for tendonitis of the right ankle is 
granted.


REMAND

The Board finds that further development is warranted with 
regard to the veteran's claims of service connection for an 
eye disability and for initial ratings for left ear hearing 
loss, allergic rhinitis, lumbar strain and right and left 
knee disabilities. 

Eye Disability

A review of the claims folder shows that the veteran failed 
to report for a May 2002 VA eye examination.  In a February 
2004 statement, the veteran reported that he was not able to 
make the appointment because the examination was scheduled 
after he was separated from service and he was no longer in 
the Washington area.  He further indicated that he was unable 
to reschedule the examination.  He contends that he has a 
current vision disability due to long submarine deployments 
during service.  He has also submitted private medical 
records showing treatment for vision problems.  It does not 
appear the RO attempted to reschedule the eye examination.  

A definitive medical evidence on the question of whether the 
veteran currently has a vision disability and an opinion as 
to its etiology is still needed before the claim on the 
merits can be properly adjudicated.  See Colvin v. Derwinski, 
1 Vet. App. 171, 173 (1991) (emphasizing that adjudicators 
cannot rely on their own unsubstantiated judgment in 
resolving medical questions).  The Board finds that it would 
be consistent with the notion of due process to give the 
veteran another opportunity to report for VA examination.  

Left Ear Hearing Loss, Allergic Rhinitis, Lumbar Strain

In a January 2008 statement, the veteran reported that his 
service-conditions have worsened since his last VA 
examination which was conducted in July 2006.  Given the 
allegation of worsening disabilities, the veteran must be 
afforded new examinations to determine the current severity 
of the disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).

Compensable Evaluation Based on Multiple Noncompensable 
Disabilities

The Board observes that resolution of the claim under 38 
C.F.R. § 3.324 is dependent upon resolution of the issues of 
service connection for a vision disability and of initial 
increased ratings for hearing loss, allergic rhinitis and 
lumbar strain as the issues are inextricably intertwined.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).   

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for an appropriate 
VA examination in order to determine 
whether he has a vision disability and if 
so, the etiology of the disability.  The 
examiner should review the claims folder 
and provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or more) that any current 
vision disability had its onset in 
service, or is otherwise the result of a 
disease or injury in service.  The 
examiner should provide a rationale for 
all opinions.

2.  Schedule the veteran for appropriate 
VA examinations to determine the current 
severity of the service-connected left ear 
hearing loss, allergic rhinitis and lumbar 
spine disabilities.  The claims folder and 
a copy of this REMAND must be made 
available to the examiners.  The examiners 
should assess all current symptomatology 
related to the service-connected left ear 
hearing loss, allergic rhinitis and lumbar 
spine disabilities, and any other 
disorders associated therewith.  

3.  Following the completion of the 
foregoing, and after undertaking any 
additional development deemed to be 
necessary, the RO should readjudicate the 
veteran's claims of entitlement to service 
connection for a vision disability and of 
increased ratings for left ear hearing 
loss, allergic rhinitis and lumbar spine 
disabilities and entitlement to a 10 
percent evaluation based upon multiple, 
noncompensable service-connected 
disabilities from June 9, 2002 to May 18, 
2003.  If any of the claims are denied, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response. 
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


